DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment Comments
The Examiner acknowledges Applicant’s statement that the amendment filed Sept. 7, 2022 is supported by the originally filed specification and claims, e.g. paragraph [0023] and original claim 4.  
The Examiner is unable to find explicit support for Mar. 29, 2022 amendment to claims 1 and 5 for a source gas for generating particulates is not supplied to the at least one auxiliary burner.  However in the specification (PGPUB [0024]) Applicant discloses the auxiliary burners from a predetermined combustion gas supply unit, a flammable gas such as H2 and a combustion supporting gas such as O2 gas are introduced.  This provides for implicit support that a source gas for generating particulates is not supplied to the at least one auxiliary burner.
The Examiner is unable to find explicit support for the Oct. 21, 2021 amendment in line 8 of claim 5.  However, Figs. 2 and 4 illustrates wind guard 20 blocking airflow 3 towards auxiliary burner 13.  Therefore, the Examiner considers this as implicit support for heating while reducing an airflow toward the flame emitted from the auxiliary burner by an airflow guide.
Claim Rejections - 35 USC § 112
The amendment to the claims filed Sept. 7, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejection dated Jun. 15, 2022 have been considered, but are moot because the new grounds of rejection necessitated by the amendment filed Sept. 7, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (US 2004/0123630) in view of Schaper et al. (US 6,047,564), Gilliland (US 4,810,276) and Makihara (JP2010-042940A).  
Regarding claims 1 and 5, Sarkar (Figs. 1 and 4 and [0002], [0008], [0016], [0019], [0025]-[0026]) discloses a method and apparatus for fabricating optical fibers preforms, such as an OVD process where a reactant in the form of a halide, non-halide organometallic compound, or a hydride in vapor form (corresponding to a source gas) is fed into an oxy-hydrogen or oxy-gas flame, which provides for a flammable gas.  The resulting flame hydrolysis reaction produces particulates (“sub-micron particles of glass called soot”).  Sarkar discloses particulates deposited onto a mandrel 12 (corresponding to a starting material) from at least one main burner (“burner 20”).  Therefore, it would be obvious to a person having ordinary skill in the art, in the OVD process disclosed by Sarkar, the at least one main burner supplied with a source gas and a flammable gas as claimed.  Sarkar (Figs. 1 and 4 and [0002], [0008], [0016], [0019], [0025]-[0026]) further discloses the burner traverses with successive reversals (i.e. repeatedly reciprocates) along the length of the mandrel (a longitudinal direction of the starting material) to deposit soot (i.e. particulates).  Additionally, Sarkar (Figs. 1 and 4, [0008] and [0026]) discloses at least one auxiliary burner (“end-burners 22 and 24”) configured to be directed toward an end portion of the starting material on which the particulates are to be deposited.  The end burners supply heat and prevent cracking and flaking of the preform and increases adherence of soot.  This disclosure provides for heating an end portion of the optical fiber porous preform (claim 5).  Sarkar (Figs. 1 and 4) further disclose the at least one auxiliary burner is located closer to the end portion of the optical fiber porous preform than the main burner and discloses the at least one auxiliary burner is inclined with respect to a longitudinal direction of the optical fiber porous preform so as to face a preform shape of the end portion of the optical fiber preform.  Further, Sarkar (Figs. 1 and 4) discloses a flame of the auxiliary burner is positioned at an inclined part at and end part of the optical fiber porous preform where a diameter of the optical fiber porous preform is decreased to a direction of the end part in an axial direction of the optical fiber porous preform.  
Sarkar fails to disclose the at least one auxiliary burner is configured to be immovable with respect to the starting material.  However, Schaper discloses the additional heating by burners 69, which are similar to the end burners of Sarkar, are fixedly installed in relation to the preform 62.  Schaper discloses the additional heating burners generate a higher temperature in the margin areas (i.e. ends) of the preform.  Both Sarkar and Schaper teach burners at the preform ends for additional heating.  Therefore, based on the additional teachings of Schaper, it would be obvious to a person having ordinary skill in the art the at least one burner in the method of Sarkar is configured to be immovable with respect to the starting material in order to provide additional heating at the end of the preform/starting material (claimed in claims 1 and 5).
Sarkar fails to disclose details of the gas supplied to the end burners, such as the claimed flammable gas supplied and no source gas.  However, Gilliland (Fig. 1, Col. 2, lines 56-60), and (Col. 7, lines 29-40) discloses a core preform deposition with a main burner (“burner 24) and auxiliary burners (25, 27, and 29) to direct a flame to prevent breakage toward the ends of the soot preform.  Gilliland discloses a flammable gas of oxygen and natural gas supplied to the auxiliary burners.  Gilliland does not disclose source gas is supplied to the auxiliary burners.  The end burners of Sarkar and auxiliary burners of Gilliland preform the same function of preventing breakage at the ends of the soot preform by heating.  Therefore, based on the additional teachings of Gilliland, it would be obvious to a person having ordinary skill in the art, the at least one auxiliary burner (i.e. end burners) of Sarkar configured to be supplied with a flammable gas and the source gas is not supplied to the at least one auxiliary burner.  
Sarkar fails to disclose a reaction chamber (claim 1) and an airflow guide (claims 1 and 5) and the reducing the airflow toward the flame emitted from the auxiliary burner by the airflow guide (claim 5) at least part of which is located across the auxiliary burner from the optical fiber porous preform (claim 5).  However, Makihara (Figs. 1-3 and [0020]-[0022]) discloses a manufacturing apparatus and method for an optical fiber porous preform (“glass preform base material”) comprising a reaction chamber (“reaction container 21”) configured to accommodate a starting material, at least one main burner (“burner 31”) to deposit particulates, and an airflow guide (“shielding board 37” and back wall of reaction chamber.  Makihara ([0002]) further discloses the exhaust port and air supply in the reaction chamber for exhausting excess soot and ([0005], [0008], [0012] and Figs. 1-3) discloses along with the exhaust port and air supply a shielding board to reroute the air flow so as not to disturb soot body formation during the deposition.  Both Sarkar and Makihara disclose manufacturing an optical fiber porous preform and a burner to deposit particulates.  It would be obvious to a person having ordinary kill in the art, in the method and apparatus of Sarkar to provide for a reaction chamber and air flow guide in order to exhaust excess soot and reroute the air flow so as not to disturb soot body formation during deposition.  Further, it would be obvious to a person having ordinary skill in the art in the rerouting of the airflow by the modification of Sakar in view of Makihara, the airflow guide reduces an airflow toward the flame emitted from all burners, including a main burner and auxiliary burners, and the airflow guide is provided such that at least part of the airflow guide is located across the at least one auxiliary burner from the starting material and the heating an end portion by an auxiliary burner providing for heating an end portion while reducing an airflow toward the flame emitted from the auxiliary burner by the airflow guide having an opening that allows the auxiliary burner to emit a flame.  The obviousness is based on the positioning of the airflow guide relative to the burner in Figs. 1-3 of Makihara.  While the figure shows the positioning based on the burner disclosed by Makihara, the obviousness also includes the disclosure of positioning the airflow guide to detour the air flow away from all burner flames, including a main burner and auxiliary burners, in the apparatus and method of Sarkar in view of Makihara.  Further, it would be obvious to a person having ordinary skill in the art in the rerouting of the airflow, the airflow guide would be located across the auxiliary burner from the optical fiber porous preform.  
Regarding claim 2, in addition to the rejection of claim 1 above, Makihara further (Figs. 1-3) discloses the airflow guide has an opening on a burner flame emission side opposite a back wall of the reaction chamber.  Therefore, with the modification of Sarkar in view of Makihara, the opening allows the at least one auxiliary burner to emit a flame a back wall covers a side of the at least one auxiliary burner, there the side is opposite to the flame emission side, and lateral sides as viewed from the flame emission side.  Therefore, the modification of Sarkar in view of Makihara provides for the limitations of claim 2.
Regarding claim 3, in addition to the rejection of claim 1 above, Makihara further (Figs. 1-3) discloses the an opening of the air flow guide is located downstream of an airflow generated in the reaction chamber with respect to a burner.  Therefore, it would be obvious to a person having ordinary skill in the art, the modification of Sarkar in view of Makihara provides for opening of the airflow guide is located downstream of an airflow generated with respect to all of the burners, including the at least one auxiliary burner.
Regarding claim 6, in addition to the rejection of claim 1 above, Makihara (Figs. 1-3) suggests with the planar boards in the figure a V-shape covering that covers the lateral sides of a burner with the planar, but fails to disclose a U-shape covering that covers lateral sides of the at least one burner.  However, Makihara ([0029]) further discloses shielding boards could be formed with a curved-surface board.  Therefore, with a curved-surfaces in the orientation suggested by Figs. 1-3 of Makihara, it would be obvious to a person having ordinary skill in the art, with curved boards in the apparatus of Sarkar in view of Makihara, the curved boards providing for an airflow guide having a U-shape covering that covers lateral sides of the at least one auxiliary burner.
Regarding claims 9 and 13, as discussed in the rejection of claims 1 and 5 above, Sarkar discloses flame hydrolysis and a source gas, such as a halide, but fails to specifically disclose the source gas includes silicon tetrachloride.  However, Makihara ([0023]) discloses a burner 31 for depositing glass particles with flame hydrolysis with silicon tetrachloride, which is a halide.  Based on the additional teachings of Makihara, it would be obvious to a person having ordinary skill in the art, in the method of Sarkar a halide source gas, such as silicon tetrachloride.  
Regarding claims 10 and 14, as discussed in the rejections claims 1 and 5 above, Sarkar discloses flame hydrolysis with an oxy-hydrogen burner and Makihara discloses combustion gas such as oxygen and hydrogen.  Therefore, based on the disclosure of Sarkar and Makihara, it would be obvious to a person having ordinary skill in the art, the flammable gas may include hydrogen.  
Regarding claims 11-12 and 15-16, as discussed in the rejections claims 1 and 5 above, Sarkar discloses flame hydrolysis with an oxy-hydrogen burner and Makihara discloses combustion gas such as oxygen and hydrogen.  Gilliland discloses a flammable gas of oxygen and natural gas supplied to the auxiliary burners.  Therefore, based on the disclosure of Sarkar, Makihara, and Gilliland, it would be obvious to a person having ordinary skill in the art, the at least one auxiliary burner configured to be supplied with a combustion supporting gas, such as oxygen (i.e. O2).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (US 2004/0123630) in view of Schaper et al. (US 6,047,564), Gilliland (US 4,810,276) and Makihara (JP2010-042940A) as applied to claim 1 above, and further in view of Masaichi et al. (JP2012116731A – hereinafter Masaichi).
For the Masaichi reference, the Examiner is referencing pages of the machine translation (11 pages out of 26 pages) provided Nov. 29, 2021.
Regarding claim 7, as discussed in the rejection of claim 1 above, Sarkar in view of Makihara provides for an airflow guide.  Makihara fails to disclose the airflow guide is made of titanium or Ti alloy.  However, Masaichi (Figures, abstract, and pg. 5) discloses an apparatus for manufacturing an optical fiber preform similar to the apparatus of Makihara.  Masaichi discloses airflow guides 113 and discloses the airflow guides closer to the burner may be titanium.  Therefore, based on the teachings of Masaichi, it would be obvious to a person having ordinary skill in the art for the airflow guide of Makihara made of titanium.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741